Citation Nr: 1011657	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  92-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to an increased rating for service-connected 
pleural thickening and fibrosis due to inactive pulmonary 
tuberculosis, currently evaluated rated as 10 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1950 to April 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Cleveland, Ohio.  In July 
2000, after remanding the two or more of the issues on two 
occasions, the Board denied the claims.  

The appellant appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In April 2001, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's July 2000 decision.  That 
same month, the Court issued an Order vacating the July 2000 
Board decision.  In June 2002, the Board denied the claims.  
 
In February 2003, the Court vacated and remanded the Board's 
June 2002 decision.  In October 2003, and June 2005, the 
Board remanded the claims for additional development.  

In November 2006, the Board denied the claims.  In October 
2007, the Court vacated and remanded the claims.  In August 
2008, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during and after 
military service.  

2.  The Veteran does not have asbestosis.  

3.  The Veteran's service-connected pleural thickening and 
fibrosis due to inactive pulmonary tuberculosis is not shown 
to be active, it is shown to be productive of no more than 
minimal symptomatology; it is not shown to be productive of 
interstitial lung disease, restrictive lung disease, 
obstructive lung disease, or moderately advanced lesions; the 
Veteran's pulmonary symptomatology is primarily due to 
nonservice-connected COPD and heart disorders.  

4.  The Veteran's service-connected disabilities are pleural 
thickening and fibrosis due to inactive pulmonary 
tuberculosis, evaluated as 10 percent disabling, and 
paralysis of the right vocal chord with chronic laryngitis, 
evaluated as 10 percent disabling; his combined rating during 
the entire appeal period is 20 percent; factors warranting an 
extraschedular rating are not shown.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred or aggravated during the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected pleural thickening and fibrosis due to 
inactive pulmonary tuberculosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 4.96, 
4.97, Diagnostic Codes 6731, 6811 (as in effect prior to 
October 7, 1996); Diagnostic Codes 6724, 6731 (effective 
October 7, 1996).    
   
3.  The criteria for establishing entitlement to TDIU are not 
met; referral for TDIU on an extraschedular basis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.16(a) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that for all claims, subsequent to 
the most recent supplemental statement of the case, dated in 
March 2009, the Veteran's representative has submitted 
evidence, and that this evidence is accompanied by a waiver 
of RO review.  See 38 C.F.R. § 20.1304 (2009).  

In addition, in August 2008, the Board remanded the claims 
for additional development.  Specifically, the Board directed 
that the Veteran be afforded notice consistent with Vazquez-
Flores v. Peake, 22 Vet App. 137 (2008), and to afford the 
Veteran an examination, to include an etiological opinion.  
In October 2008, the Veteran was provided with notice, to 
include notice of the criteria for an increased rating for 
his service-connected tuberculosis, consistent with Vazquez.  
Furthermore, and in any event, Vazquez has since been 
overruled in relevant part.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  In addition, in February 2009, 
the Veteran was afforded a VA examination, and the report of 
this examination includes an etiological opinion.  The Board 
further points out that in August 2009, an independent 
medical opinion was obtained.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901 (2009).  Under the circumstances, 
the Board finds that there has been substantial compliance 
with the Board's remand.  See Dyment v. West, 13 Vet. App. 
141, 146-147 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to a veteran are to be avoided).  

I. Service Connection

The Veteran asserts that he has asbestosis due to exposure to 
asbestos during service handling machine gun parts wrapped in 
asbestos, and during service as a vehicle mechanic that 
included working with brake linings.  The Veteran's 
representative has argued, in part, that various demonstrated 
lung pathology, to include as shown in various chest X-ray 
reports and CT (computerized tomography) scans, is evidence 
which shows that the Veteran has asbestosis.  

The Board first notes that the scope of the issue on appeal 
is limited to asbestosis.  In this regard, in previous and 
final decisions, VA has denied claims for service connection 
for chronic obstructive pulmonary disease, sarcoidosis, 
pulmonary emphysema, mesothelioma, and "a lung condition as 
secondary to surgical clamps and wire left in the lung."  
The Board further notes that service connection is currently 
in effect for disabilities that include pleural thickening 
and fibrosis due to inactive pulmonary tuberculosis 
(discussed in greater detail, infra).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The Court has held that VA 
must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

The Veteran's service and service treatment reports indicate 
that he was hospitalized for tuberculosis between March 1951 
and May 1952.  The Veteran's separation examination report, 
dated in April 1956, notes an "area of fibrosis left mid-
lung field on X-ray no evidence of activity."  The report 
further notes a history of T.B. (tuberculosis) with 
hospitalization in 1951 and 1952, and that follow-up films 
(X-rays) showed an irregular area of fibrosis in the left 
mid-lung but no active lesions.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1962 and 2009, as well as 
reports from the Social Security Administration (SSA).  

In August 2009, the RO requested an independent medical 
expert's ("IME") opinion.  See 38 U.S.C.A. § 7109; 38 C.F.R. 
§ 20.901.  The RO requested that the expert review the 
record, to include reports from Dr. F.C.H., M.D., dated in 
June and July of 2009 (asserting that the Veteran has 
asbestosis related to his service) (discussed infra), and 
provide an opinion inter alia as to whether or not the 
Veteran has asbestosis.  

That same month, an opinion ("IME opinion") was received 
from K.A., M.D., a pulmonologist.  Dr. K.A. states the 
following, in relevant part:

As requested, I have reviewed the records 
of [the Veteran].  In response to the two 
questions posed by Judge Flowers:

1.  It is my medical opinion that the 
Veteran does not have chronic asbestosis.  
As you know, asbestosis is a 
pneumoconiosis or interstitial lung 
disease caused by exposure to asbestos 
fibers.  However, I feel that asbestosis 
is extremely unlikely, based on the 
normal lung volumes and carbon monoxide 
diffusion capacity noted on the pulmonary 
function tests dated 2/23/09.  This test 
did show severe airflow obstruction.  A 
CXR (chest X-ray) report from the same 
date showed hyperinflated lungs but 
stated, "interstitial markings are not 
significantly prominent".  Hyperinflated 
lungs and airflow obstruction are 
commonly seen in COPD (chronic 
obstructive pulmonary disease), which is 
caused most commonly by cigarette smoking 
and which has no relation to asbestos 
exposure.  The veteran reports exposure 
to asbestos, both in and out of service.  
He has a calcified pleural plaque on the 
right (per the above CXR report).  
Calcified plaques can be related to 
asbestos exposure (if so, they are 
usually bilateral), but can also be 
related to tuberculosis.  Incidentally, 
it sounds like he likely had pleural 
tuberculosis back in 1951-52 when he 
reportedly had a pleural effusion.  
Pleural tuberculosis is a common form of 
extrapulmonary TB (tuberculosis).  
Regardless, isolated pleural plaques do 
not cause symptoms unless they are 
associated with more global pleural 
disease; if so, they cause a restrictive 
defect on PFTs (pulmonary function tests) 
(which he does not have; his lung volumes 
are normal).  

To summarize, this Veteran has severe 
obstructive lung disease which is most 
likely related to his history of 
cigarette smoking.  According to his 
private physician (F.H., M.D.) letter 
dated 6/30/09), in addition to severe 
COPD, he also has advanced congestive 
heart failure and ischemic 
cardiomyopathy.  He has a history of 
pulmonary tuberculosis and of 
occupational exposure to asbestos.  His 
CXR changes are explainable by TB.  Even 
if there was proof that the pleural 
changes were due to asbestos exposure, 
there is no reason to suspect that they 
are causing symptoms.  His PFT and CXR 
findings do not support such a diagnosis 
of asbestosis.  

The Veteran's smoking history, and post-service employment 
and asbestos exposure, is summarized as follows:

An August 1979 report from Timken Medical Center (TMMC) notes 
a history of smoking up to five packs per day since his 
teenage years up until about six months ago.  

A VA examination report, dated in January 1980, shows that 
the Veteran reported that he used to smoke four or five packs 
of cigarettes per day since the age of 11, and that he 
stopped in April 1979.  

A report from Medical Clinic Center (MCC), dated in March 
1982, shows that the Veteran reported that he smoked until 
1978 or 1979, and that prior to that he smoked for 30 years 
in varying amounts from one to four packs per day.  The 
relevant diagnoses were COPD, and history of pulmonary 
tuberculosis.  

A report from J.J.K., M.D., dated in June 1983, shows that 
the Veteran indicated that he had a long smoking history, but 
that he denied ever smoking more than one pack per day, and 
that he quit in 1978.  The diagnosis was severe COPD.  

A VA examination report, dated in February 1985, shows that 
the Veteran reported that he began smoking at age 15.  

A report from a state workers' compensation office (OWC), 
dated in October 1990, notes that the Veteran reported the 
following: between 1956 and 1973, he worked installing and 
removing firebrick and asbestos through many different 
employers; he smoked about one pack a day for over 20 years 
with several nonsmoking periods inbetween.  See also report 
from D.M.D., M.D., dated in December 1989 (containing a 
similar history).   

A November 1990 OWC report notes the following: the Veteran 
worked as a general laborer between 1964 and 1979, to include 
working for a number of employers who were involved in large 
furnace repair or insulation, and which consisted primarily 
of removal of firebrick from the outside and inside of blast 
furnaces at locations such as steel mills; the likelihood of 
encountering asbestos-containing materials during this work 
was very high; the Veteran has severe COPD with a minor 
degree of restrictive disease; asbestos exposures are most 
often associated with restrictive disease and smoking with 
obstructive disease; according to the American Lung 
Association, "Cigarette smoking is the most important cause 
of chronic obstructive bronchopulmonary disease (COPD) in the 
United States"; the Veteran admits to a 20 pack-year smoking 
history, at the least, he claims to have stopped in 1978, but 
smoked during all but one of the years when exposures would 
have occurred; smoking combined with asbestos-containing dust 
would increase the likelihood of respiratory disease 
dramatically; there is little doubt that the Veteran was 
exposed to high levels of dust containing asbestos and other 
materials during the fifteen years he worked with firebrick 
and other insulation.  

Decisions of the Social Security Administration (SSA), dated 
between 1980 and 1987, show that the SSA determined that the 
Veteran was disabled for the period beginning August 1979, 
with diagnoses that included COPD.  

The transcript of a hearing at the RO, held in November 1992, 
shows that the Veteran testified to the following: he was 
exposed to asbestos during service while unpacking machine 
gun parts; after separation from service, he was exposed to 
asbestos at work, and at times he was in rooms so filled with 
dust that he could not see five feet away; he tore 
out/rebuilt ten to fifteen furnaces, which could include 
tearing out up to three layers of asbestos; each job could 
last two to three weeks.

A statement from the Secretary-Treasurer of the Laborers' 
International Union of North America, dated in April 1999, 
states that the Veteran was a union member for about 21 
years, i.e., between September 1956 and August 1979, with a 
break between December 1962 and June 1964, that he was 
disabled due to COPD, and that while he was a union member he 
was employed by several contractors, during which time his 
duties involved exposure to asbestos-related materials.  

The Board finds that the evidence is insufficient to show 
that the Veteran has asbestosis.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 
and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  In particular, the Board 
considers the August 2009 IME opinion to be highly probative 
evidence showing that the Veteran does not have asbestosis.  
This opinion was promulgated by a pulmonary specialist, and 
it indicates that it was based upon a comprehensive review of 
the claims folder, to include conflicting medical evidence as 
to whether or not the Veteran has asbestosis.  The IME 
opinion was specifically generated with a view towards 
resolution of the issue under review, and it shows that Dr. 
K.A. provided a detailed rationale for the conclusion that 
the Veteran does not have asbestosis, to include specific 
citations to the most recent pulmonary function test, and 
chest X-ray.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(recognizing the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence").   

The Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the medical evidence of record.  See Wray v. 
Brown, 7 Vet. App. 488 (1995).  However, given the length of 
time that this issue has been on appeal, the Board will note 
that the IME opinion is consistent with the overwhelming 
majority of the other medical evidence, which shows that 
since 1979, the Veteran has repeatedly been noted to have 
COPD.  In this regard, the resolution of this issue is not a 
"numbers game"; not all medical evidence is to be afforded 
equal probative value.  See e.g., Neives-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from the reasoned analysis that the 
medical professional provides in support of his/her opinion).  
Nevertheless, the medical evidence showing that the Veteran 
has repeatedly been found to have COPD includes the 
following: reports from Timken Mercy Medical Center (TMMC), 
dated in August 1979, March 1982, and June 1990 (X-ray 
report); VA clinical records/statements, dated in March 1982, 
April 1982 (chest X-ray), April 1983, and January 1989; VA 
progress notes, dated in November 1980, July and October of 
1982, October 1983, and January and April of 1984; VA 
examination reports, dated in January 1999 (two reports: 
heart examination, and tuberculosis examination), and 
February 2009; statement from Dr. M.A.P, dated in July 1984; 
statement from Dr. J.J.K., dated in June 1983; VA hospital 
reports, covering treatment provided between June and July of 
1980, in June 1981, and in May 1982.  See also SSA decisions, 
dated in February 1980 and February 1983 (finding that the 
Veteran was disabled due to COPD); April 1999 statement from 
the Secretary-Treasurer of the Laborers' International Union 
of North America (stating that the Veteran was disabled due 
to COPD).  

Of particular note, the January 1999 VA tuberculosis 
examination report shows that the diagnosis was "remote 
tuberculosis," with remote right laryngeal paralysis.  The 
examiner noted the Veteran's reported inservice and post-
service history of asbestos exposure, and concluded, 
"However, at no time in his records is there evidence for a 
diagnosis of asbestosis, either by open-lung biopsy or by 
histologic evidence for presence of asbestos fibers in either 
skin lesions or other biopsies."  

In addition, the February 2009 VA examination report shows 
that pulmonary function test results, and a chest X-ray, were 
obtained.  The examiner noted that, "Almost all medical 
records which address the respiratory system indicate a 
diagnosis of COPD and asbestos exposure but not overt 
asbestosis.  CXR abnormalities have almost always been 
attributed to residuals of tuberculosis infection."  The 
examiner concluded that the Veteran's pleural changes/pleural 
thickening, and fibrosis, were more likely than not due to 
his history of tuberculosis, and that the Veteran does not 
have asbestosis.  

Both the 1999 and 2009 VA examiners indicated that the 
Veteran's claims files had been reviewed, and the examiners 
provided detailed rationales for their opinions.  Prejean; 
Neives-Rodriguez.  

In reaching this decision, the Board has considered the 
evidence indicating that the Veteran has asbestosis, to 
include three statements from Dr. F.C.H., dated in June and 
July of 2009, and in February 2010.  With regard to Dr. 
F.C.H.'s statements, he indicates that he has been treating 
the Veteran for "over 20 years."  He acknowledges that the 
Veteran has "significant" COPD, and states that, "The 
predominant findings of obstructive pulmonary disease attest 
to the affects of tobacco on his lung function, however more 
than likely [this] was not the sole cause."  He essentially 
states that the Veteran's tobacco use, together with exposure 
to asbestos, caused his lung disease, and that the Veteran's 
pleural changes are directly related to asbestosis.  In his 
February 2010 letter, he states that, "chest radiographs 
have consistently mentioned the fact the patient has changes 
in his lungs consistent with asbestosis chronic lung disease 
pleural thickening and fibrosis with interstitial changes, 
and this is as likely as not a result of asbestos exposure 
and asbestosis." (lack of punctuation in original).  He 
indicated that the Veteran has asbestosis, and he attributed 
asbestosis to asbestos exposure during service, in part, 
based on the Veteran's advanced nature of "chronic lung 
disease and early respiratory failure noted at a relatively 
early age."  
 
This evidence is not considered sufficiently probative to 
warrant the conclusion that the Veteran has asbestosis.  As 
an initial matter, there is no requirement that additional 
evidentiary weight be given to the opinion of a physician who 
regularly treats a veteran; courts has repeatedly declined to 
adopt the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001) (no "treating 
physician rule" in determining disability ratings); Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 
(1993).  Furthermore, the probative valued of this evidence 
is reduced by the fact that, although Dr. F.C.H. stated in 
his June 2009 letter that he had "reviewed all the 
documentation provided, regarding [the Veteran's] asbestosis 
claim," it is unclear what this documentation consisted of, 
and his other two statements do not indicate the scope of any 
records review.  In this regard, he asserts that "it is not 
clear how much [asbestos] exposure post service [the Veteran] 
may have had," and, "We do know that his work involved 
manual laborer during this period of time, according to the 
documentation provided with probable exposure that is of 
questionable duration and probably minimal intensity."  

However (and notwithstanding the Board's determination that 
the Veteran does not have asbestosis) the C-files contain a 
wealth of evidence which discusses his post-service asbestos 
exposure in detail.  See e.g., April 1999 letter from the 
Laborer's International Union of North America; reports 
associated with state workers' compensation office, dated in 
October and November of 1990; SSA records.  It therefore 
appears that Dr. F.C.H. based his conclusions on an 
insufficient basis, i.e., on less than complete review of all 
of the relevant evidence, or, that he failed to take all 
relevant evidence into account.  Finally, to the extent that 
he bases his conclusion on the Veteran's "advanced nature of 
his chronic lung disease and early respiratory failure noted 
at a relatively early age," notwithstanding several X-rays 
noting lung irregularities, and treatment for viral pneumonia 
in 1972, the earliest medical evidence of a diagnosed 
respiratory/pulmonary disorder is dated in 1979.  See 1979 
TMMC reports.  This is about 23 years after separation from 
service, when the Veteran was about 48 years old, following 
many years of post-service asbestos exposure.  Given the 
foregoing, this evidence is not assigned sufficiently 
probative weight to warrant a conclusion that the Veteran has 
asbestosis.  Madden; Prejean; Neives-Rodriguez.  

The Board has also considered that there are a handful of 
notations of asbestosis in the private medical reports.  See 
e.g., 1984 VA report (noting an "asbestos mass in lungs") 
(this does not note "asbestosis," and the mass was later 
determined to be an encapsulated effusion); December 1989 
report from D.M.D.; March 1994 report from Aultman Hospital; 
March 1999 reports from MMC.  However, this evidence is 
afforded relatively little probative value.  These reports 
are relatively few in number, and all of them are at least 
ten years old.  The March 1994 report was created in 
association with treatment for heart symptoms, and appears to 
be "by history" only.  In addition, none of these notations 
of asbestosis are shown to have been based on a review of the 
Veteran's C-file, or any other detailed and reliable medical 
history, nor are they accompanied by a rationale.  Prejean; 
Neives-Rodriguez; see also Hampton v. Gober, 10 Vet. App. 481 
483 (1997) (noting that a medical examiner must consider the 
records of prior medical examinations and treatment in order 
to ensure a fully informed opinion).  With the exception of 
Dr. D.M.D.'s report, none of these notations indicate that a 
diagnostic opinion was intended, based on a review of the 
relevant medical history.  Although Dr. D.M.D. states that 
the Veteran has asbestosis, given the unclear extent of any 
records review, the fact that this report is over 20 years 
old, and when it is viewed in context with the other medical 
evidence of record (which overwhelmingly shows that the 
Veteran does not have asbestosis), the Board finds that it is 
insufficiently probative to warrant the conclusion that the 
Veteran has asbestosis.  Id.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim that the Veteran has asbestosis, and that the claim 
must be denied.    

The Board has considered the Veteran's representative's 
citation to McLain v. Nicholson, 21 Vet. App. 319 (2007) for 
the argument that asbestosis has been shown, and that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  However, the Board has 
determined that asbestosis is not shown at any time during 
the appeal period.  Therefore, there is nothing in McLain 
which warrants a grant of the claim.  

Finally, the representative has repeatedly cited the 
provisions pertaining to asbestos exposure in the Manual 
(M21-1MR) (discussed supra), for the propositions that the 
Veteran, who was involved in the "manufacture and servicing 
of friction products such as clutch facings and brake 
linings," was exposed to asbestos fibers during service, and 
that the latency period for disease related to asbestos 
exposure may be up to 45 years (and that this tends to show a 
nexus between asbestosis and service).  She further argues, 
in essence, that since the Veteran is shown to have fibrosis 
and pleural irregularities, and since the Manual indicates 
that inhalation of asbestos fibers can produce fibrosis, to 
include interstitial pulmonary fibrosis, or asbestosis, that 
the Manual provisions are evidence of both an asbestosis 
diagnosis, and a nexus to service.  See e.g., 
representative's statements, dated in July 2009 and February 
2010.  In addition, many of the representative's arguments 
essentially embody the assertion that various demonstrated 
lung pathology, to include findings in X-ray and CT reports, 
is evidence of asbestosis.  However, the issue of the 
Veteran's correct diagnosis is a medical question.  There is 
nothing in the Manual that creates a presumption for service 
connection if certain pathology is shown, or which supersedes 
a weighing of the evidence.  In this case, the Board has 
determined that the preponderance of the evidence shows that 
the Veteran does not have asbestosis.    

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that 
asbestosis was caused by service that ended in 1956.  The 
Veteran has reported that he has had respiratory symptoms 
since his service.  This lay evidence is competent evidence 
to show that the Veteran experienced symptoms such as 
shortness of breath.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of the claim.  Although the 
Veteran has asserted that he has had respiratory symptoms 
since his service, the issue is whether or not he has 
asbestosis, as opposed to another pulmonary diagnosis.  The 
Veteran does not have the requisite skills, knowledge, or 
training, to be competent to provide a diagnosis of 
asbestosis, or to state whether asbestosis was caused by his 
service.  Espiritu; Jandreau.  In this case, the post-service 
medical records overwhelmingly show that the Veteran does not 
have asbestosis.  Given the foregoing, the Board finds that 
the service treatment reports, and the post-service medical 
evidence, outweigh the Veteran's contentions to the effect 
that he has asbestosis that is related to his service.  


II.  Increased Rating - Tuberculosis

The Veteran argues that a higher rating is warranted for his 
service-connected pleural thickening and fibrosis due to 
inactive pulmonary tuberculosis.  

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2009), this was discussed in Part I.  Briefly stated, 
the Veteran was hospitalized for tuberculosis between 1951 
and 1952.  The Veteran's April 1956 separation examination 
report noted an "area of fibrosis left mid-lung field on X-
ray no evidence of activity." Private chest X-ray reports, 
dated in 1962, 1963, and 1974, noted irregularities extending 
from the left hilus into the left mid-lung, with notations of 
calcifications in the left lower lung and hilus, and a 
parenchymal scar with some associated loss of volume 
involving the left upper lobe.  Private reports show that in 
1979, he was treated for COPD.  The reports note a history of 
thoracentesis for what was felt to be a benign pleural 
effusion, however, an X-ray was normal and without evidence 
of pleural effusion.  

The post-service medical records show that the Veteran has 
received multiple  treatments for COPD, and that he has 
repeatedly complained of symptoms that include shortness of 
breath/dyspnea.  A January 1980 VA examination report shows 
that the Veteran complained that his chest hurt (but he 
denied chest pain), and occasional shortness of breath with 
pain on deep inspiration.  The report notes a moderate 
shortness of breath on examination, and it contains diagnoses 
that include residuals of pleurisy, history of tuberculosis 
(inactive at present), and pulmonary emphysema.  A February 
1980 TMMC report notes that an X-ray showed pleural 
thickening in the left mid-lung field.  A chest X-ray report, 
dated in December 1980, notes a very slight calcification at 
the aortic arch, pleural thickening, and fibrosis, with 
otherwise unremarkable lung fields and diaphragm.  See also 
March 1985 VA chest X-ray (same).  An October 1984 chest X-
ray report notes chronic fibrous changes in the lung fields.  
However, no active tuberculosis was identified.  VA and non-
VA reports indicate hospitalizations on several occasions 
between 1980 and 1984, with diagnoses of COPD.  In addition, 
between 1984 and 1987, he received a number of treatments for 
possible lung cancer, however, this diagnosis was not 
confirmed.  See e.g., April 1987 VA tomogram (noting that the 
chest density was an encapsulated effusion).  A March 1989 
TMMC report notes atelectasis, left lung.  

In August 1982, the RO granted service connection for 
tuberculosis with pleural thickening and fibrosis, evaluated 
as 10 percent disabling, with an effective date in October 
1979.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Following the RO's August 1982 grant of service connection, 
the Veteran filed claims for an increased rating.  Most 
recently, in August 1990, the RO denied the claim.  The 
Veteran has appealed.  

Under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6731 (where 
initial entitlement is after August 19, 1968), chronic, 
inactive, pulmonary tuberculosis (PTB) is rated 100 percent 
for one year after date of attainment of inactivity.  
Thereafter, the evaluation is based on the residuals 
attributable to the PTB.  A 10 percent rating requires 
definite symptomatology with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A 30 percent rating requires 
moderate residuals with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  38 C.F.R. § 4.97, DC 6731 (as in effect 
prior to October 7, 1996).  

Under 38 C.F.R. 4.97, DC 6811 (as in effect prior to October 
7, 1996), pleurisy, purulent (empyema), a 30 percent 
evaluation is warranted for, "Moderately severe, with 
residual marked dyspnea or cardiac embarrassment on moderate 
exertion. 

The medical evidence includes reports that contain the 
following relevant findings: a June 1990 TMMC chest X-ray 
report notes atelectasis at both lung bases, the impression 
noted COPD, and that there was no active lung disease; an 
August 1991 private chest CT report notes that the left lung 
had a row of surgical clips with associated fibrosis, the 
impression notes pleural-based calcifications on the right, 
pleural fibrosis at both lung bases with linear fibrosis 
within the right lower lobe, and surgical wire within the 
left lower lobe with associated fibrosis; a March 1999 MMC 
lung scan, and chest X-ray report, note a steak of 
atelectasis or scar at the left hilum to the lower lobe that 
represented a small-to-moderate subsegmental defect.  
 
A VA PTB examination report, dated in January 1999, notes 
that there was no evidence, either from culture or by chest 
X-ray, of the recurrence of PTB, or of active disease, and 
that the Veteran's tuberculosis has been inactive since 1952.  
The report notes a persistent left pleural abnormality and 
infiltrates or nodules, although these were inconsistently 
reported, and that since 1991 there had been no change in the 
Veteran's activity, his ability to walk up stairs, or his 
ability to walk on flat ground.  On examination, he was able 
to take a deep breath and there were no wheezes or rales.  
The assessment noted remote PTB with no evidence of 
reactivation.  The examiner stated that the Veteran's pleural 
thickening and fibrosis that were noted as a cause for his 
current service-related disability to 10 percent is probably 
appropriate, given that he has had no substantial change in 
his ability to walk or to climb stairs since that rating in 
1985.  An associated PFT report was noted to show a total 
lung capacity that was 127 percent of predicted, and that it 
was within normal limits.  Other measurements were reduced, 
indicating a severe obstructive defect, and there was little 
change compared to a 1991 PFT.  The report notes "severe 
obstructive defect with good response to inhaled 
bronchodilator," and that there was "no evidence for 
restriction."  

A VA heart examination report, dated in January 1999, notes 
that a private stress cardiolite examination was stopped due 
to severe dyspnea "thought by the examiner to be secondary 
to his COPD."  See January 1999 MMC report.  An associated 
January 1999 VA PFT report was noted to show severe 
obstructive ventilatory deficit with air trapping and 
hyperinflation.  The examiner stated that the Veteran has 
coronary artery disease and status post myocardial 
infarction, that his cardiac disease is not related to his 
service-connected disability, and that there is no evidence 
for corpulmonary or heart disease secondary to his lung 
disease.  

A VA pulmonary examination report, dated in February 2009, 
shows that the Veteran reported taking albuterol, 
ipratropium, and prednisone for his COPD, and that he used 
oxygen at night, and sometimes during the day, for his heart 
and lung disease.  The report notes a history of pleural 
thickening and linear densities of the lower lobes felt to be 
linear fibrosis or linear plate-like atelectasis.  It was 
noted that there was no dyspnea at rest, but there was DOE 
(dyspnea on exertion) such that he had to stop after walking 
50 feet.  The examiner stated that the Veteran's pleural 
thickening generally has minimal effects on lung function, 
and that if changes are seen, one would expect to see a 
reduction in total lung capacity.  However, the Veteran's 
total lung capacity is 119 percent of predicted, "and thus 
he does not  have any restriction at all."  The examiner 
further noted that although the Veteran had significant 
obstruction, this cannot be attributed to pleural changes, 
rather, the obstruction was due to COPD, which was due to 
smoking.  Finally, the examiner stated that the Veteran had 
heart failure, and that it was "very unlikely" that his 
current dyspnea was due to his service-connected pleural 
thickening and fibrosis.   He stated that it is "very 
likely" that his dyspnea is due to his COPD and his heart 
failure, and that neither his COPD or his heart failure was 
due to his history of tuberculosis or his asbestos exposure.  
An associated PFT notes a mild restrictive ventilatory 
impairment and a severe obstructive ventilatory impairment.  
An associated chest X-ray report contains an impression 
noting COPD, and pleural plaques inferiorly on the right.  

The Board finds that the criteria for a rating in excess of 
10 percent have not been met.  

As an initial matter, the Court's October 2007 decision noted 
that the January 1999 VA compensation examiner had stopped a 
stress test due to "severe dyspnea thought by the examiner to 
be secondary to his COPD."  The Court stated that, although 
the examiner had "loosely associated the dyspnea with [the 
Veteran's] non-service-connected COPD, the evidence of marked 
dyspnea is, on its face, favorable evidence that the Board 
should have discussed in relation to the increased rating 
claim."   

VA is precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).  The Court has not held that the resolution 
of this issue, or similar issues, requires evidence expressed 
in mathematical terms.  See e.g., Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.) (stating that the standard of 
"preponderance of the evidence" is not amenable to any 
mathematical formula).  

The Board finds that the medical evidence is sufficient to 
show that the Veteran's dyspnea is primarily not related to 
his service-connected pleural thickening with fibrosis due to 
tuberculosis, and that it is primarily related to nonservice-
connected disabilities.  Id.  In this regard, the service-
connected disability in issue is pleural thickening, and 
fibrosis due to tuberculosis, and the Board finds that this 
disability is not shown to be productive of more than minimal 
dyspnea.  The preponderance of the medical evidence clearly 
shows that the majority of his dyspnea is primarily due to 
COPD and heart disorders (for which service connection is not 
in effect).  

In Part I, the Board determined that the Veteran does not 
have asbestosis, and that the medical evidence overwhelmingly 
shows that he has COPD (for which service connection has 
previously been denied, and for which service connection is 
not currently in effect).  The Board's discussion of the 
evidence in Part I of this decision is incorporated herein.  

The medical evidence shows that Veteran's tuberculosis has 
been inactive since 1952.  See e.g., VA examination reports, 
dated in January 1999 and February 2009; August 2009 IME 
opinion.  

In addition, the following evidence is found to be highly 
probative of this issue: 

The August 2009 IME opinion shows that Dr. K.A. essentially 
states, in relevant part, that the Veteran has a calcified 
pleural plaque on the right, that such isolated pleural 
plaques do not cause symptoms unless they are associated with 
more global pleural disease, and that when global pleural 
disease is present, it causes a restrictive defect on PFTs.  
However, Dr. K.A. indicated that Veteran is not shown to have 
a restrictive defect, as evidenced by the fact that his 
February 2009 lung volumes are normal.  Dr. K.A. further 
stated that, regardless of the cause of the Veteran's pleural 
changes, "there is no reason to suspect that they are 
causing symptoms."  

The February 2009 VA examiner stated that the Veteran's 
pleural thickening generally has minimal effects on lung 
function, and that if changes are seen, one would expect to 
see a reduction in total lung capacity.  However, the 
Veteran's total lung capacity is 119 percent of predicted, 
"and thus he does not  have any restriction at all."  The 
examiner further noted that although the Veteran had 
significant obstruction, it cannot be attributed to pleural 
changes, rather, the obstruction was due to COPD, which was 
due to smoking.  Finally, the examiner stated that the 
Veteran had heart failure, and that it was "very unlikely" 
that his current dyspnea was due to his service-connected 
pleural thickening and fibrosis.   He stated that it is 
"very likely" that his dyspnea is due to his COPD and his 
heart failure, and that neither his COPD or his heart failure 
was due to his history of tuberculosis or his asbestos 
exposure.  

Finally, the January 1999 VA heart examination report notes 
that a private stress cardiolite examination (performed that 
same month) was stopped due to severe dyspnea "thought by 
the examiner to be secondary to his COPD."  See also January 
1999 MMC report (same).  Contrary to the Court's description 
of this statement as "loosely" associating the Veteran's 
dyspnea with his non-service-connected COPD, the Board cannot 
find anything equivocal or ambiguous in this finding.  In 
addition, consistent with the rationales in the August 2009 
IME opinion and the February 2009 VA examination report (to 
the effect that that the Veteran's pleural thickening has no 
effect, or minimal effects, on lung function), the January 
1999 VA examination and PFT reports show that the Veteran had 
a total lung capacity that was 127 percent of predicted 
(characterized as "within normal limits"), and note that 
there was "no evidence for restriction."      

In reaching this decision, the Board has considered 
statements made by Dr. F.C.H. in June and July of 2009, to 
include his statement that he "tends to disagree" with the 
March 2009 (presumably, February 2009) VA examiner's 
conclusion that the Veteran's pleural changes have "minimal 
effects" on his lung function.  However, the probative value 
of these statements is greatly reduced by the fact that he 
does not express disagreement with the VA examiner's 
underlying rationale (i.e., the citation to demonstrated lung 
capacity, and lack of restriction on PFT).  In this regard, 
in his February 2010 statement he did not express 
disagreement with the August 2009 IME opinion.  Furthermore, 
other defects in his opinions have previously been discussed 
in Part I and that discussion is incorporated herein.  

As a final matter, the January 1999 VA examiner indicated 
that the Veteran's ability to function was unchanged since 
1985.  To the extent that he implicitly related the Veteran's 
ability to function to his 10 percent disability rating (with 
which he expressed agreement), without consideration of his 
COPD or heart disorders, the Board's discussion of the 
contemporaneous and subsequently dated medical evidence shows 
that such an approach is not warranted.  

In summary, the Veteran is shown to have a severe pulmonary 
disorder for which service connection is not currently in 
effect, i.e., COPD.  His tuberculosis is not shown to have 
been active since his service, and there is no medical 
opinion of record stating that the residuals of the service-
connected disability in issue, i.e., pleural thickening 
and/or fibrosis, have worsened.  The claims files include the 
opinions of two physicians who essentially state that the 
Veteran's service-connected disability is not productive of 
respiratory symptomatology.  See February 2009 VA examination 
report; August 2009 IME opinion.  Both of these opinions were 
based on a review of the Veteran's C-file, and both are 
accompanied by a rationale with citation to medical findings.  
Prejean; Neives-Rodriguez.  The Board therefore finds that 
the evidence is sufficient to show that the Veteran's 
service-connected pleural thickening and fibrosis due to 
inactive pulmonary tuberculosis is productive of, at most, 
"minimal" symptomatology, to include no more than minimal 
dyspnea.  Mittleider.  The medical evidence clearly shows 
that any and all respiratory symptoms, over and above a 
minimal level, are due to his COPD (for which service 
connection is not currently in effect).  
  
Given the foregoing, the Board finds that the evidence is 
insufficient to show that the Veteran has moderate residuals 
of tuberculosis, with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion (confirmed by pulmonary 
function tests), or, moderately severe purulent pleurisy, 
with residual marked dyspnea or cardiac embarrassment on 
moderate exertion.  Accordingly, the criteria for a rating in 
excess of 10 percent under 38 C.F.R. § 4.97, DC's 6731 and 
6811 have not been shown, and the claim must be denied.  

The schedular criteria by which the Veteran's disability can 
be rated has changed during the pendency of the Veteran's 
appeal.  See 61 Fed. Reg. 46720- 46731 (Sept. 5, 1996).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003, 69 
Fed. Reg. 25179 (2004); VAOPGCPREC 3- 2000, 65 Fed. Reg. 
33,421 (2000).  Thus, the rule that a veteran is entitled to 
the most favorable version of a regulation that was revised 
during his appeal allows application of the prior version of 
the applicable diagnostic codes at 38 C.F.R. § 4.97 to the 
period on or after October 7, 1996 (i.e., the effective date 
of the new regulation).  

Given the foregoing, the Board has considered whether, for 
the period on and after  October 7, 1996, the Veteran is 
entitled to a higher rating under the new criteria.   

A single rating will be assigned under the diagnostic code 
that reflects the most prominent disability.  38 C.F.R. § 
4.96(a) (2009).  

Inactive tuberculosis for which entitlement was in effect on 
August 19, 1968 (as here), is rated using the General Rating 
Formula for Inactive Pulmonary Tuberculosis.  38 C.F.R. 
§ 4.97, DC 6724.  

Under the General Rating Formula, a 20 percent rating is 
warranted for inactive pulmonary tuberculosis: Following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.  
 
The Board finds that the criteria for a 20 percent rating 
have not been met as of October 7, 1996.  The Board has 
previously determined that the medical evidence clearly shows 
that the Veteran has a severe pulmonary disorder for which 
service connection is not currently in effect, i.e., COPD, 
and that the service-connected disability in issue is 
productive of no more than minimal symptomatology.  
Furthermore, the Veteran's lung X-ray, CT scan, and other 
lung studies have previously been discussed; there is no 
competent evidence showing the presence of moderately 
advanced lesions.  Thus the Board finds that the evidence is 
insufficient to show that the Veteran's disability has been 
productive of "moderately advanced lesions."  Accordingly, 
the criteria for a rating of 20 percent under DC 6724 are not 
shown to have not been met.  

As a final matter, the Board notes that under 38 C.F.R. 
§ 4.97, DC 6731, inactive, chronic pulmonary tuberculosis may 
be evaluated, depending on the specific findings, as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis (Diagnostic Code 6600).  (emphasis added).  These 
referenced rating formulas show that application of DC 6731 
may result in ratings greater than 10 percent, if specific 
spirometry/PFT values are demonstrated.  However, service 
connection is not in effect for interstitial lung disease, 
restrictive lung disease, or obstructive lung disease, nor 
are any of these diseases shown to be a residual of the 
Veteran's tuberculosis.  As previously stated, the Board has 
determined that the medical evidence clearly shows that the 
Veteran has a severe pulmonary disorder for which service 
connection is not currently in effect, i.e., COPD, and that 
his service-connected disability is productive of no more 
than minimal symptomatology.  Accordingly, the application of 
these diagnostic codes and rating formulas is not warranted.  


III.  TDIU

The Veteran asserts that he is entitled to TDIU.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are pleural 
thickening and fibrosis due to inactive pulmonary 
tuberculosis, evaluated as 10 percent disabling, and 
paralysis of the right vocal chord with chronic laryngitis, 
evaluated as 10 percent disabling.  His combined rating 
during the entire appeal period is 20 percent.  This combined 
rating is not affected by anything in the Board's instant 
decision.  Therefore, at no time has the Veteran met the 
minimum schedular requirements for TDIU.  See 38 C.F.R. 
§ 4.16(a) (2009).  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b) (2009).  

Under 38 C.F.R. § 3.321(b)(1), the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from considering whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service.  Thus, the Board has reviewed the entirety 
of the disability picture, but finds that it is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  
Here, neither frequent hospitalization nor marked 
interference with employment due to the Veteran's service-
connected disabilities is demonstrated, nor is there any 
other evidence that these conditions involve such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1). 

In Part II, the Board determined that the Veteran's service-
connected pleural thickening and fibrosis due to inactive 
pulmonary tuberculosis is productive of no more than 
"minimal" symptomatology, to include no more than minimal 
dyspnea, and that the medical evidence clearly shows that any 
and all respiratory symptoms, over and above a minimal level, 
are due to his COPD (for which service connection is not 
currently in effect).  When read in this context, and when 
read together with the evidence discussed below, the January 
1999 VA heart, and tuberculosis, examination reports, which 
include opinions that the Veteran is unemployable due to 
"lung disease," do not warrant a referral.  

The Veteran is shown to have received treatment for COPD 
since at least 1979, to include several hospitalizations in 
the early 1980's, and his COPD has repeatedly been 
characterized as "severe."  See e.g., August 1979 TMMC 
report; June 1983 report from Dr. J.J.K.; OWC reports, dated 
in October and November of 1990; VA heart examination report 
and PFT report, dated in January 1999; February 2009 VA PFT 
report; August 209 IME opinion.  Decisions of the Social 
Security Administration (SSA), dated between 1980 and 1987, 
show that the SSA determined that the Veteran was disabled 
for the period beginning August 1979, with diagnoses that 
included COPD.  See also June 1983 report from Dr. J.J.K. 
(stating that the Veteran is unemployable due to COPD); April 
1999 statement from Laborers' International Union of North 
America (same).  

Given the foregoing, the Board finds no basis to refer this 
case for referral for consideration of an extraschedular 
rating.


IV.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


V.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligations in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2004.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board notes that the Veteran's service treatment reports 
are not available and may have been destroyed in the 1973 
fire at the National Personnel Records Center ("NPRC").  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service treatment reports.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
In August 1980, the NPRC reported that the Veteran's service 
treatment reports could not be found.  In the June 2004 VCAA 
letter, the RO contacted the Veteran and requested that he 
provide any service medical records, post-service medical 
records, or other information which may be helpful to his 
claims.  The RO has obtained Morning Reports, and records 
from the Surgeon Generals Office, which pertain to the 
Veteran.  Therefore, the Board finds that the RO has 
satisfied its duty to assist under Cuevas v. Principi, 3 Vet. 
App. 543, 548 (1992).  

It appears that all known and available post-service records 
relevant to the issues on appeal have been obtained and are 
associated with the Veteran's claims files.  The RO has 
obtained the Veteran's VA and non-VA medical records, and 
records from the SSA.  

The Veteran has been afforded examinations.  With regard to 
the claim for service connection, diagnostic opinions have 
been obtained, both from a VA physician in February 2009, and 
from an IME in August 2009.  

In this regard, in May and July of 2009, the Veteran's 
representative asserted that the February 2009 VA opinion is 
inadequate because the examiner failed to explain why the 
evidence indicating that the Veteran has abestosis 
("favorable evidence") was incorrect.  The representative 
further asserted that the VA examiner failed to make a 
finding as to the length and intensity of the Veteran's 
inservice exposure to asbestos, such that his conclusion that 
the Veteran had "low exposure" to asbestos during service 
was inadequately supported.  The representative also argued 
that the VA examiner's notation that the Veteran had a post-
service history of 31 years in construction was in error.  He 
indicated that the correct length of time was between 1956 
and 1979 (i.e., about 23 years), and argued that there was no 
factual support for the February 2009 VA examiner's notation 
that the Veteran's post-service work history included 
"furnace work  -- removal and installation, which involved 
high-intensity asbestos exposure on an intermittent basis, 
typically for 2-4 weeks at a[t] time, but many times per 
year."  Finally, the representative made additional 
arguments to the effect that the Manual shows that inservice 
exposure to asbestos should be presumed, that several of the 
Veteran's lung findings are consistent with asbestosis, and 
that service connection for asbestosis was therefore 
warranted.   

In February 2010, the Veteran's representative asserted that 
the April 2009 IME opinion is inadequate because Dr. K.A. 
failed to explain why "the VA and private physicians who 
dispute her conclusion (and do relate his lung residuals to 
asbestosis) are incorrect particularly in light of their 
reliance upon objective clinical testing via chest X-ray, CAT 
scan, etc., and in light of the fact that the veteran has 
many diagnostic factors recognized by the M21-1MR governing 
asbestosis claims."  The representative made additional 
arguments to the effect that the Manual shows that several of 
the Veteran's lung findings are consistent with asbestosis, 
and that the IME's statement that the Veteran does not have 
bilateral plaques (which the representative mischaracterized 
as "bilateral fibrosis/plaques") was incorrect.  Citing 
various reports, dated between 1962 and 1999.  Finally, the 
representative essentially asserted that the IME failed to 
make a finding as to the length and intensity of the 
Veteran's smoking history, and that the IME's conclusion that 
the Veteran's COPD was due to smoking was therefore 
inadequately supported.  

The Board finds that the opinions in the February 2009 VA 
examination report, and the August 2009 IME opinion, are 
adequately supported by the record.  With regard to both 
opinions, the favorable evidence has been discussed in Part 
I, to include the representative's arguments pertaining to 
the provisions in M21-1MR governing asbestosis claims.  
Briefly stated, the cited Manual provisions do not create 
presumptions, or otherwise supersede the Board's duty to 
weigh the evidence.  In addition, the Board is unaware of any 
authority for the proposition that a VA examiner's opinion, 
or an IME's opinion, must provide detailed findings for every 
aspect of that opinion, to include, in this case, a finding 
as to the length and intensity of the Veteran's smoking 
history.  The VA examiner and the IME are medical 
professionals (pulmonologists) who are presumed to know the 
correct procedures and to be competent to provide an 
etiological opinion.  See generally Mindenhall v. Brown, 7 
Vet. App. 271 (1994) (applying the presumption of regularity 
to procedures at the RO).  Both opinions indicate that they 
are based on a review of the Veteran's C-file, to include the 
documents discussing his smoking history.  See also RO's 
request for IME opinion, dated in August 2009 (indicating 
that the claims files were sent to the IME).  Both opinions 
are accompanied by a detailed rationale, with citation to the 
most recent chest X-ray and PFT report of record (i.e., the 
February 2009 VA chest X-ray and PFT report).   

With regard to the February 2009 VA examination report, this 
report indicates that it was based on a review of the 
Veteran's C- file, and it shows that the Veteran's inservice 
and post-service histories of asbestos exposure were 
discussed.  The examiner's notation of a 31-year post-service 
work history in construction does appear to be incorrect.  
This may simply have been a typographical error, however, and 
in any event, the remainder of these histories are entirely 
consistent with the previously discussed evidence.  See e.g., 
1990 OWC reports; transcript of hearing at the RO, held in 
November 1992; January 1999 VA tuberculosis examination 
report.  The report further shows that an examination was 
performed, that the findings were recorded, and that the 
Veteran was given a chest X-ray and a PFT.  The examiner's 
opinion is accompanied by a detailed rationale.  To the 
extent that the representative objects to the VA examiner's 
statement that "it is difficult to be certain" whether the 
Veteran's pleural changes are due to tuberculosis or asbestos 
exposure, but that they "are more likely than not due to the 
history of tuberculosis," since service connection is in 
effect for pleural thickening, the Board is unable to fathom 
how any such "error" renders the findings in the report 
inadequate.  Given the foregoing, there is no basis to find 
that this report is inadequate, or that a remand for another 
opinion is required.  See 38 C.F.R. § 3.159(d) (2009).    

With regard to the IME opinion, the representative's 
description of the favorable evidence as that of "the VA and 
private physicians who dispute her conclusion," this is a 
mischaracterization of the favorable evidence.  The reports 
comprising the favorable evidence are relatively few in 
number, particularly when compared to the medical evidence 
which shows that the Veteran has COPD, and when it is noted 
that the claims files consist of seven volumes with medical 
reports spanning a period of over 47 years (i.e., since 
1962).  All of the reports comprising the favorable evidence 
are at least ten years old, and therefore none of them can be 
read to indicate that they are "disputing" the IME's August 
2009 opinion.  To the extent that the IME report could be 
read to show that, in determining whether or not the Veteran 
has asbestosis, the IME afforded more probative weight to the 
February 2009 VA chest X-ray and PFT report (as opposed to 
older reports), these are the most recent such reports of 
record, the IME's opinion is shown to have been based on a 
full records review, and there is no basis to find that this 
would render the IME opinion inadequate.  In a related issue, 
although the representative argues that the evidence does not 
support the IME's statement, that the Veteran does not have 
bilateral pleural plaques, the most recent chest X-ray report 
of record (the February 2009 VA X-ray report) contains an 
impression that includes "pleural plaques inferiorly on the 
right."  While some older chest X-ray reports contain 
evidence of bilateral lung pathology, the representative does 
not cite to any reports which clearly state bilateral pleural 
plaques are present.  Rather, he notes findings such as 
fibrosis, fibrotic changes, or unilateral pleural 
calcifications.  The findings in the chest X-rays appear to 
vary considerably over time, and as such, the question of 
whether the Veteran has bilateral pleural plaques requires an 
interpretation of X-rays, and is a medical question.  Under 
the circumstances, the Board is unable to find that the IME's 
interpretation of the evidence is deficient, or that it 
somehow renders the opinion inadequate.  Given the foregoing, 
there is no basis to find that this report is inadequate, or 
that a remand for another opinion is required.  See 38 C.F.R. 
§ 3.159(d) (2009).  

Therefore, these arguments do not warrant a grant of the 
claim, nor do they warrant any additional development.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


